Citation Nr: 1212817	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  10-00 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation (DIC) benefits pursuant to 38 U.S.C. § 1318. 

2.  Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B. B.

ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1944 to June 1945.  He was awarded the Purple Heart Medal.  The appellant is the Veteran's surviving spouse. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a July 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  By that rating action, the RO, in part, denied the appellant's claims of entitlement to DIC benefits pursuant to 38 U.S.C. § 1318 and entitlement to service connection for the cause of the Veteran's death.   The appellant appealed this rating action to the Board.

In February 2012, the appellant testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims file.  At the hearing, the appellant submitted additional private medical evidence in support of her appeal along with a waiver of initial RO consideration.  Thus, a remand to have the RO initially consider this evidence in the first instance is not necessary.  38 C.F.R. § 20.1304 (2011).

Please note this appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).  

The issue of entitlement to service connection for the cause of the Veteran's death is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The appellant will be notified if additional action is required on her part.


FINDINGS OF FACT

1.  The Veteran died in November 2007.

2.  At the time of the Veteran's death, service connection was in effect for:  an acquired psychiatric disorder, diagnosed as an anxiety disorder and post traumatic stress disorder (PTSD) (60%); shell fragment wound of the right foot with fracture and nonunion of the navicular of the right ankle (20%); right foot disorder (20%); and right foot scar (10%).  He had a combined service-connected disability rating of 70 percent, effective from December 7, 2001. 

3. A total disability rating based on individual unemployability due to service-connected disability (TDIU) was granted effective December 7, 2001. 

4.  The Veteran was not evaluated as totally disabled for ten continuous years immediately preceding his death, was not evaluated as totally disabled continuously from the date of separation from service and for a period of not less than five years immediately preceding his death, and was not a former prisoner of war. 


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. §§ 1318, 5107 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate claims for VA benefits. The VCAA also redefines the obligations of VA with respect to its statutory duty to assist claimants in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002). 

The VCAA is generally applicable to all claims filed on or after the date of enactment, November 9, 2000, or filed before the date of enactment but not yet final as of that date.  However, for reasons expressed immediately below, the Board finds that the VCAA is not applicable herein.  See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) [the Board must make a determination as to the applicability of the various provisions of the VCAA to a particular claim]. 

The facts regarding this claim are not in dispute.  In Manning v. Principi, 16 Vet. App. 534 (2002), citing Livesay v. Principi, 15 Vet. App. 165 (2001), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA has no effect on an appeal where the law, and not the underlying facts or development of the facts, is dispositive of the matter.  The Board finds that such is the case as to the issue adjudicated herein.  Application of pertinent provisions of the law and regulations will determine the outcome.  No amount of additional evidentiary development would change the result of this case.  Therefore, VCAA notice is not necessary.  See also Mason v. Principi, 16 Vet. App. 129, 132 (2002) [VCAA not applicable "because the law as mandated by statute, and not the evidence, is dispositive of the claim"]; 15 Vet. App. 143, 149 (2001).  Thus, the Board will proceed to a decision. 


II.  Analysis

The appellant seeks entitlement to DIC benefits under § 1318.  

Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), benefits are payable to the surviving spouse and to the children of a "deceased veteran" in the same manner as if the death were service-connected.  A "deceased veteran" for purposes of this provision is a veteran who dies not as the result of his/her own willful misconduct, and who was in receipt of, or entitled to receive, compensation at the time of death for a service-connected disability(ies) rated totally disabling.  38 U.S.C.A. § 1318(b) (West 2002); 38 C.F.R. § 3.22(a) (2011).  The service-connected disability(ies) must have been:  (1) continuously rated totally disabling for a period of 10 or more years immediately preceding the veteran's death; or (2) continuously rated totally disabling since the veteran's discharge or other release from active duty and for at least 5 years immediately preceding death; or (3) the veteran was a former prisoner of war who died after September 30, 1999, and the disability was continuously rated totally disabling for a period of not less than one year immediately preceding death.  Id.  The total disability rating may be schedular or based on individual unemployability under 38 C.F.R. § 4.16. 38 C.F.R. § 3.22(c) (2011).  

"Entitled to receive" means that, at the time of death, the veteran had service-connected disability(ies) rated totally disabling by VA but was not receiving compensation for reasons specified in the regulations which are not relevant here (such as withholding or waiver of payment), or because the veteran had applied for compensation but had not received total disability compensation due solely to clear and unmistakable error (CUE) in a VA decision concerning the issue of service connection, disability evaluation, or effective date.  38 C.F.R. § 3.22(b) (2011). 

Claims under 38 U.S.C.A. § 1318 will be adjudicated based on decisions rendered during the veteran's lifetime.  38 C.F.R. § 20.1106 (2011). 
Thus, the only possible ways for the appellant to prevail on a claim for benefits under 38 U.S.C.A. § 1318 would be: (1) meeting the statutory duration requirements for a total disability rating at the time of death; or (2) showing that such requirements would have been met but for CUE in a decision on a claim filed during the Veteran's lifetime. 

Here, the certificate of death reflects that the Veteran died in November 2007 due to congestive heart failure which was due to (or a consequence of) complications of aortic stenosis which was due to (or a consequence of) congestive cardiomyopathy. The record does not indicate that the Veteran's death was the result of his own willful misconduct. 

At the time of his death, service connection was in effect for the following disabilities:  acquired psychiatric disorder, diagnosed as an anxiety disorder and post traumatic stress disorder (PTSD) (60%); shell fragment wound of the right foot with fracture and nonunion of the navicular of the right ankle (20%); right foot disorder (20%); and, right foot scar (10%).  He had a combined service-connected disability rating of 70 percent, effective from December 7, 2001.  A TDIU rating was in effect since December 2001.

The criteria for the award of DIC benefits under 38 U.S.C.A. § 1318  are not met by the Veteran's disability ratings during life.  The record shows that the Veteran was not continuously rated totally disabled on a schedular basis (based on his service-connected disabilities) at any time since his release from active duty service in June 1945.  Although a TDIU was assigned, that total rating was not assigned until December 2001 (over 50 years after service discharge in June 1945) and was in effect for only six (5) years and 11 months when the Veteran died in November 2007.  Further, the record does not show, nor does the appellant contend, that the Veteran had been a POW at any time during his service.  Accordingly, the Veteran does not meet the pertinent requirements of law.  See 38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011). 
The Board must also address the question of whether the Veteran was "entitled to receive" compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death. 

According to the only subsection of 38 C.F.R. § 3.22(b) potentially applicable in this case (as the other subsections involve other circumstances inapplicable here, such as withholding or waiver of payment), "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated totally disabled by VA, and was not receiving compensation because the Veteran had applied for said compensation but had not received it due solely to CUE in a VA decision concerning the issue of disability evaluation or effective date.  See 38 C.F.R. § 3.22(b) (2011). 

The record in the present appeal shows that, in a March 2002 rating action, the RO assigned a 50 percent disability rating to the service-connected anxiety disorder, effective December 7, 2001--the date VA received the claim for increased compensation for this disability; continued a 20 percent disability rating to the service-connected residuals of a shell fragment wound of the right foot with fractures and nonunion of the navicular of the right ankle; granted service connection for a right foot disorder and scar of the right foot and assigned initial 20 and 10 percent disabling ratings, respectively, effective December 7, 2001.  In a November 2003 rating action, the RO granted a TDIU rating¸ effective September 4, 2003.  By a February 2005 rating action, the RO assigned an effective date of December 7, 2001 to the award of TDIU. 
 
The appellant has made no argument that any rating action for the Veteran's service-connected disabilities was clearly and unmistakably erroneous.  Nor has she argued that VA failed to adjudicate any claim by the Veteran that could potentially serve as the basis for the award of compensation under 38 U.S.C. § 1318.  As there is no specific contention in the record that any particular rating decision is clearly and unmistakably erroneous, 38 C.F.R. § 3.22(b)(3) (2011) is not relevant to the appellant's claim. 

Because the law, and not the facts, is dispositive of this matter, the appellant has failed to state a claim upon which relief may be granted and, as a matter of law, her claim for DIC benefits under the provisions of 38 U.S.C. § 1318 must be denied. See Sabonis v. Brown, 6 Vet. App. 426 (1994). 

In April 2008, the appellant argued that a representative from the Louisiana Department of Veterans Affairs had told her that the Veteran should have been awarded TDIU prior to December 7, 2001.  (Transcript (T.) at pages (pgs.) 7-10)).  This amounts to an argument couched in equity.  The Board, however, is bound by the law and is without authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 (West 2002).  See also Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  As explained above, the Board has decided this case based on the law and regulations.  As there is no legal basis upon which to award DIC benefits, the appellant's claim must be denied.  Sabonis, supra.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C. § 1318  is denied. 


REMAND

The Board has determined that prior to further appellate review of the claim for service connection for the cause of the Veteran's death, additional evidentiary development is warranted; specifically, to have the claims file reviewed by an appropriate specialist to determine the etiology of the factors that caused the Veteran's death.
The appellant seeks service connection for the cause of the Veteran's death.  She contends that the Veteran's service-connected PTSD and right foot disabilities had contributed to his fatal cardiovascular disorder.  

To establish service connection for the cause of the Veteran's death, the evidence must show that disability incurred in or aggravated by service either caused or contributed substantially or materially to the cause of death.  For a service-connected disability to be the cause of death, it must singly or with some other condition be the immediate or underlying cause or be etiologically related thereto. For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2011). 

Service-connected diseases or injuries involving active processes affecting vital organs should receive careful consideration as a contributory cause of death, the primary cause being unrelated, from the viewpoint of whether there were resulting debilitating effects and general impairment of health to an extent that would render the person materially less capable of resisting the effects of other disease or injury primarily causing death.  38 C.F.R. § 3.312(c)(3) (2011).  Further, there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, but, even in such cases, there is for consideration whether there may be a reasonable basis for holding that a service-connected condition was of such severity as to have a material influence in accelerating death.  In this situation, however, it would not generally be reasonable to hold that a service-connected condition accelerated death unless such condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2011).

As noted above, the Veteran died in November 2007.  The death certificate lists congestive heart failure as the immediate cause of death that was due to (or as a consequence of) aortic stenosis that was due to (or as a consequence of) congestive cardiomyopathy."  (See Veteran's death certificate, received by the RO in December 2007).  At the time of his death, the Veteran was service connected for the following disabilities:  acquired psychiatric disorder, diagnosed as an anxiety disorder and post traumatic stress disorder (PTSD) (60%); shell fragment wound of the right foot with fracture and nonunion of the navicular of the right ankle (20%); right foot disorder (20%); and, right foot scar (10%).  He had a combined service-connected disability rating of 70 percent, effective from December 7, 2001.  A TDIU rating was in effect since December 7, 2001.

The appellant, a licensed practical nurse, contends that the Veteran's service-connected PTSD and right foot disabilities contributed to his fatal cardiovascular disability and, ultimately, his death.  (See appellant's Notice of Disagreement, received by the RO in September 2008 and T. at page (pg.) 5)).  In support of the appellant's claim, her representative noted an article entitled, "Posttraumatic Stress Disorder and Mortality Among U. S. Army Veterans," that discussed a relationship between PTSD in United States Army Veterans and the presence and severity of cardiovascular risk factors.  (See February2011 Veteran's representative's written argument to VA).  Under these circumstances, the Board finds that this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) [the Board is prohibited from exercising its own independent judgment to resolve medical questions].  In particular, the Board believes that further evidentiary development is necessary to include determinations (to the extent possible) as to whether a service-connected disability(ies) was(were) a contributory cause of the Veteran's death and as to whether his death was otherwise related to his military service.  Thus, on remand, the claims file should be forwarded to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused his death.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to an appropriate VA clinician for an opinion regarding the etiology of the factors that caused the Veteran's death.  The clinician should review the claims file and consider all pertinent evidence of record, to include, but not limited to, the Veteran's service treatment records and November 2007 Certificate of Death which lists the immediate cause of death as congestive heart failure due to (or as a consequence of) aortic stenosis due to (or as a consequence of) congestive cardiomyopathy.  The examiner should then provide the following opinions: 

(a) Is it as least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities (as listed in the Board's discussion above) caused, materially contributed to, or hastened his death? [In addressing this question, the VA clinician should address the appellant's argument that the Veteran's service-connected PTSD and right foot disabilities contributed to his fatal cardiovascular disorder and, ultimately, his demise, as well as the medical research discussed in the appellant's representative's February 2011 argument that discussed an association between United States Army Veterans with PTSD and the presence of cardiovascular risk factors. 

(b) Is it at least as likely as not, i.e., a 50 percent probability or greater, that the Veteran's congestive heart failure, aortic stenosis, and/or congestive cardiomyopathy had their clinical onset in service or within the initial post-service year, or were otherwise related thereto?

If the reviewer cannot provide an opinion without resorting to speculation, the reviewed should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.
   
A complete rationale must be supplied for any opinion rendered. 
   
2.  Thereafter, the AMC/RO should re-adjudicate the appellant's claim for service connection for the cause of the Veteran's death, in light of all of the evidence of record.  If the benefit sought on appeal remains denied, the appellant and her representative should be provided a supplemental statement of the case ("SSOC").  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


